Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 17 us objected to because of the following informalities:  
The phrase “pressed against the against an antitragus” has some redundant terminology.
Appropriate correction is required.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6,16 and 17 are rejected under 35 U.S.C. 102a1 as being anticipated by Neal (3,041,856), who shows an eartip having all of the recited limitations in claim 1 including;
a main body (22) forming a seat portion; 
an extension stub (60,etc.) extending from the main body; 
a first arm (26,58) extending from the main body; and 
a second arm (10) extending from the main body, 
wherein the first arm and the second arm are angularly offset from one another (see figure 5),
at end of 58), 
wherein the second arm comprises a free end forming a second arm tip (at 24), 
wherein the first arm and the second arm are configured to be pressed against the auricle (see figure 4), and 
wherein the first arm extends from the main body and curves toward the second arm (note the end of the arm 26 has a bulb 58.  The side of the bulb 58 closest to the second arm 10 is curved and projects toward the second arm 10).
With respect to claims 2,4-6 and 17, the three point mounting in an aural cavity against an antitragus, with the first arm against an antihelix and the second arm higher can be seen in figure 4.
In regard to claims 3 and 16, the arms are made of LUCITE (line 12, column 5).  Examiner takes Official Notice that LUCITE is elastic and flexible.  Furthermore, the arms are flexible relative to each other via the spring 30.

Made of record but not relied on is a patent to Schier showing a pertinent eartip.

Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth E Peterson whose telephone number is (571)272-4512.  The examiner can normally be reached on Monday-Thursday, 7:30AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea L Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH E PETERSON/Primary Examiner, Art Unit 3724